Citation Nr: 0928241	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-32 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service connected residuals from rheumatic fever, previously 
rated as synovitis of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from November 1941 to October 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts, which denied the benefit sought on 
appeal. 

As a matter of history, it is noted that in an August 1952 
rating decision, the RO originally rated the Veteran's 
service-connected left knee disability as synovitis of the 
left knee and assigned a noncompensable rating effective from 
April 11, 1951.  By the way of a February 1958 rating 
decision, the RO amended the August 1952 rating decision and 
rated the Veteran's service-connected left knee disability as 
it appears on the cover of this decision effective from 
December 7, 1957.   It should also be mentioned that the 
Veteran's rating is protected by law pursuant to 38 C.F.R. § 
3.951(b).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to an evaluation in excess of 
30 percent for his service-connected residuals from rheumatic 
fever, left knee disability.  As is explained below, the 
Board finds that (1) VA must provide the Veteran with 
additional notice pertaining to his claim, and (2) that 
additional development is necessary prior to adjudication of 
this claim. 

First, a remand is required in this case to ensure that there 
is a complete record upon which to decide the Veteran's claim 
so that he is afforded every possible consideration.  VA has 
a duty to make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2008).  

While the Veteran's claim was pending, the United States 
Court of Appeals for Veterans Claims (Court) has refined its 
interpretation of the pertinent statutes which require notice 
to claimants of what type of evidence may substantiate 
claims. Regarding a claim for an increased disability rating, 
VA must notify the Veteran that the evidence required to 
substantiate the claim includes evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect that worsening has on the Veteran's employment and 
daily life, general notice that a disability rating is 
determined by application of the relevant Diagnostic Code, of 
criteria required under the applicable Diagnostic Code or 
under alternate Diagnostic Codes which would not be satisfied 
if the Veteran demonstrated a noticeable worsening and 
effects of such worsening on employment and daily life, and 
of the types of medical and lay evidence which may be 
relevant to substantiate such contentions. See Vazquez- 
Flores v. Peake (Vazquez), 22 Vet. App. 37 (2008).  In this 
case, the Veteran has not received the sort of specific 
notice required by Vasquez-Flores, and a remand is warrant 
for the RO/AMC to send the Veteran corrective notice. 

Second, a remand is necessary for VA to obtain any 
outstanding records of pertinent VA treatment.  A review of 
the claim folder shows that VA has not obtained, on its own 
accord,  the Veteran's VA treatment records since December 
2006.  Whereas, the Veteran has submitted pertinent VA 
treatment records from VA Outpatient Clinic in Worchester 
(VAOPC) dated August 2007, January 2008 and March 2008.  
These more recent VA treatment records indicate that there 
are additional VA treatment records that remain outstanding.  
Further, in an April 2008 statement attached to the February 
2008 and March 2008 VA treatment records, the Veteran stated 
that those records were "the latest" records from VAOPC.  
This statement further indicates that there are outstanding 
VA treatment records.  

Additionally, the RO/AMC should ask the Veteran to identify 
any outstanding records of pertinent private treatment and 
obtain those records. 

Moreover, if the RO/AMC determines that evidence of record 
indicates that the Veteran's condition has worsened since the 
last VA examination in December 2006, then the RO/AMC should 
scheduled the Veteran for a new VA examination to determine 
the current severity of the service connected disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  In compliance with 38 U.S.C.A. § 
5103A(a), 38 C.F.R. § 3.159(c), (d) and 
Vasquez-Flores, the agency of original 
jurisdiction must provide the Veteran with 
a notice letter that: informs him of the 
information and evidence not of record 
that is necessary to substantiate his 
claim; informs him of the information and 
evidence that VA will seek to provide; 
informs him of the information and 
evidence he is expected to provide; 
advises him of the criteria for 
establishing a disability rating and 
effective date of award; notifies him 
that, to substantiate his claim, he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of 
service-connected disabilities currently 
on appeal, the effect that worsening has 
on his employment and daily life; provides 
him with the appropriate Diagnostic Codes 
for rating each disability currently on 
appeal; and notifies him that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.

2.   By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO/AMC should seek to identify and obtain 
any VA and/or private records of pertinent 
medical treatment that are not yet on 
file.  In particular, the RO/AMC should 
obtain any outstanding VA treatment 
records for VA Outpatient Clinic in 
Worchester.  

3.  Once all the available evidence has 
been associated with the claim folder, the 
RO/AMC determines that the evidence of 
record indicates that the Veteran's 
disability has worsened since the December 
2006 VA examination.  If and only if, the 
RO/AMC determines that the record 
indicates that his disability has 
worsened, then the RO/AMC the RO should 
then schedule the Veteran for VA 
examination to determine the current 
severity of his disability.  

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all the findings should be 
set forth in detail.  The examiner should 
provide a complete rationale for any 
opinion given without resorting to 
speculation, resolving any conflicting 
medical opinions rendered and specifically 
addressing what, if any, affects the 
disability has on the Veteran's daily 
activities.  The claim file should be made 
available to the examiner, who should 
review the entire claim folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  If the VA examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.


4.  Thereafter, the RO/AMC should review 
the claim file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO/AMC should 
then readjudicate the claim on appeal.  If 
any benefit sought remains denied, the 
RO/AMC should issue an appropriate SSOC 
and provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



